Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
Applicant cancelled claims 6 and 16
Applicant amended claims 1, 11, and 21 
Claims 1-5, 7-15 and 17-21 are rejected under 35 USC § 112
Claims 1-5, 7-15 and 17-21 are rejected under 35 USC § 101 
Claim 1-5, 7-15 and 17-21  are rejected under 35 USC § 102 


Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 3-26-2018 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-28-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 2-8-2021 has been entered. Claims 6 and 16 were cancelled by Applicant, and claims 1, 11 and 21 were amended by Applicant. Applicant’s amendments to independent claims 1, 11 and 21 and the respective dependent claims 2-5, 7-10, 12-15 17-20 remain patent-ineligible under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more in addition to remaining patent-ineligible under 35 USC §102  as taught by prior art as analyzed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Independent Claims 1, 11 and 21 in addition to dependent claims 2-5, 7-10, 12-15 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding independent claims 1, 11, and 21, it is not clear what applicant means by “performing an electronic payment transaction for a transferee of the electronic payment transaction that does not have access to a device configured for processing the electronic payment transaction”. Examiner is unclear how can an electronic payment transaction proceed if there is no access to a device configured for processing the electronic payment. Examiner interprets “payment transaction that does not have access to a device configured for processing the electronic payment transaction” as one where the payment transaction is done through any transaction device that has communication capabilities, including without limitation a POS terminal device, computing device, or mobile phone or smartphone typically owned and maintained by the merchant whereby the customer presents information that (i) enables identification of the customer's electronic payment account, (ii) optionally enables authentication of the customer's identity, and (iii) enables electronic transfer of payment from the customer's electronic payment account to the merchant's electronic payment account as described in [0044] of the specification.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-5, 7-15 and 17-21] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
1-5, 7-15 and 17-21, they recite an abstract idea of performing electronic payment transactions. 
Independent Claims 1, 11 and 21 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 11 and 21 recite a method, system and a non-transitory computer useable medium for enabling receipt of electronic payment transactions.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “performing an electronic payment transaction for a transferee of the electronic payment transaction that does not have access to a device configured for processing the electronic payment transaction”; “acquiring through a first biometric feature sensor, a first set of biometric information defining a biometric feature of a payment transferee, wherein the biometric feature comprises any of a fingerprint, facial feature, palm print, eye image, iris image, retina image or voice sample”; “generating a first biometric template based on the acquired first set of biometric information from the first biometric feature sensor “and “transferring the transaction amount from a first electronic payment account associated with a payment transfer or to a second electronic payment account associated with the payment transferee, wherein the second electronic payment account is identified based on the first biometric template”; falls under the grouping that belongs to certain methods of organizing human activity under fundamental economic principles or practices as it recites performing electronic payment transactions. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 11 recites: “a processor implemented payment server“; and claim 21 recites: “A computer program product for performing an electronic payment transaction, ….comprising a non-transitory computer usable medium having computer readable program code embodied therein, the computer readable program code comprising instructions“; which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition Claims 1, 11 and 21 recite: “receiving user input identifying a transaction amount”; that amount to additional insignificant extra solution activities to the judicial Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, Claim 11 recites: “a processor implemented payment server“; and claim 21 recites: “A computer program product for performing an electronic payment transaction,… comprising a non-transitory computer usable medium having computer readable program code embodied therein, the computer readable program code comprising instructions“; which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition Claims 1, 11 and 21 recite: “receiving user input identifying a transaction amount”; that amount to additional insignificant extra solution activities to the judicial exception specific to receiving data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-10, dependent on claim 1 and claims 12-20, dependent on claim 11, are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 11 respectively. Additional elements in claims 2-10, and 12-20 merely add to the abstract idea of a method and system for performing electronic payment transactions without providing further limitations on claims 1 and 11 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept.  As a result they are rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2). 

Claim 2 dependent on claim 1, and claim 12 dependent on claim 11 merely adds to the abstract idea of claims 1 and 11 respectively.  By reciting “comparing the first biometric template against a plurality of pre-stored biometric templates, wherein each pre-stored biometric template is associated with a corresponding pre-existing electronic payment account”; and “responding to a determined match between the first biometric template and a second biometric template from among the plurality of pre-stored biometric 

Claim 3 dependent on claim 2, and claim 13 dependent on claim 12 merely adds to the abstract idea of claims 1 and 11 respectively.  By reciting “generating a new electronic payment account and associating said new electronic payment account with the first biometric template”; and “identifying the generated new electronic payment account as the second electronic payment account“ it adds to the abstract idea of performing electronic payment transactions by generating a new electronic payment account and associating said new electronic payment account with the first biometric template and identifying the generated new electronic payment account as the second electronic payment account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1, and claim 14 dependent on claim 11 merely adds to the abstract idea of claims 1 and 11 respectively.  By reciting “wherein the first electronic payment account is identified based on electronic payment account information from a user account associated with the payment transferor”; it adds to the abstract idea of performing electronic payment transactions whereby the first electronic payment account is identified based on electronic payment account information from a user account associated with the payment transferor without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1 and claim 15 dependent on claim 11 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 5 and 15 recite “wherein one or more of the 

Claim 7 dependent on claim 1, and claim 17 dependent on claim 11 merely adds to the abstract idea of claims 1 and 11 respectively.  By reciting “generating a transaction identifier uniquely associated with the transaction under execution“; and “communicating said transaction identifier to the second electronic payment account“ it adds to the abstract idea of performing electronic payment transactions by generating a transaction identifier uniquely associated with the transaction under execution and communicating said transaction identifier to the second electronic payment account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 1 and claim 18 dependent on claim 11 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 8 and 18 recite “receiving at a terminal device having cash disbursement capabilities, input identifying the second electronic payment account” and “receiving input selecting one or more payments received into the second electronic payment account“.  These claims amounts to no more than receiving at a terminal device, input identifying the second electronic payment account and at the second electronic payment account, input selecting one or more payments which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.


Claim 9 dependent on claim 8 and claim 19 dependent on claim 18 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 9 and 19 recite “wherein the received input identifying the second electronic payment account comprises a second set of biometric information defining a biometric feature of the payment transferee”.  These claims amounts to no more than receiving input identifying the second electronic payment account which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 10 dependent on claim 9 and claim 20 dependent on claim 19 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 10 and 20 recite “wherein the second set of biometric information is acquired through a second biometric feature sensor associated with the terminal device having cash disbursement facilities”.  These claims amounts to no more than receiving the second set of biometric information through a second biometric feature sensor associated with the terminal device  which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15, and 17-21 are rejected by 35 U.S.C. 102(a)(2) as being anticipated by Chung et.al (US 2018/0268414 A1) hereinafter “Chung”

Regarding claims 1, 11 and 21 Chung teaches:
A method, system, and computer program product for performing an electronic payment transaction for a transferee of the electronic payment transaction that does not have access to a device configured for processing the electronic payment transaction, comprising the steps of: (See at least [0045] via: “…While a specially configured POS device 20 may be preferable in certain situations, a POS device 20 may be provided by any electronic device 20 suitable for running a mobile app 25 and/or a web browser 27, and that is connectable to the Internet 15 via a WiFi, Bluetooth, or other wireless communication link 17….”)
receiving user input identifying a transaction amount; (See at least [0072] via: “…FIG. 2 is a schematic flow diagram of an example embodiment of a system 10 and method 100 for securely registering and authenticating a biometric identifier, … Method/process 100 starts 105 and the point-of sale device is utilized to scan and/or input 110 various items of data including, but not limited to, the identity of the person seeking to conduct a transaction and of the transaction….”)
acquiring through a first biometric feature sensor, a first set of biometric information defining a biometric feature of a payment transferee, wherein the biometric feature comprises any of a fingerprint, facial feature, palm print, eye image, iris image, retina image or voice sample; (See at least [0072] via: “…FIG. 3 is a schematic flow diagram of an example method 200 for authenticating a biometric identifier in a tokenized transaction environment 10, 100….”; in addition see at least [0078] via: “…Process 200 includes in an initial operation an enrollment or registration process 210 for each user and thereafter performs a verification process 250 in relation to a transaction. Enrollment or registration process 210 and transaction process 250 while separate both commence with the same five initial steps 215-235 and 255-275, respectively. Steps 215, 255 commence enrollment and transaction enrollment, respectively, and each is followed by a collection or sampling 220, 260 of a biometric identifier represented by biometric image data of a user seeking to enroll (register) and conduct a transaction, respectively. In each process a biometric template is extracted 225, 265 from the collected biometric image data and the biometric image data sample is then hashed and encrypted before storage in a secure server system, e.g., secure biometric vault 60, or is destroyed 230, 270 so only the biometric template remains…”; in addition see at least [0048] via: “…The biometric template thereof must represent the biometric identifier, e.g., fingerprint, facial image, dynamic signature, eye scan, iris scan, and the like…”)
generating a first biometric template based on the acquired first set of biometric information from the first biometric feature sensor; and (See at least [0077] via: “…When the security image and the security word or phrase do match 120 those assigned and/or selected as part of the user's enrollment or registration process, then POS device 20 is enabled to collect 200 a biometric identifier and generate 200 a biometric template thereof, and to communicate 275 only the biometric template to token gateway 40….”)
transferring the transaction amount from a first electronic payment account associated with a payment transferor to a second electronic payment account associated with the payment transferee, wherein the second electronic payment account is identified based on the first biometric template.  (See at least [0052] via: “…Payments and other transfers of money are processed and effected by a payment switch and processor 50 that receives the authenticated tokens representing various aspects of a transaction and if all are in order for the transaction to proceed, payment processor 50 performs the monetary aspect of the transaction, e.g., by transferring money or money equivalents from the account of a buyer or other payor to the account of the seller or other payee…”; 

Regarding claims 2 and 12 Chung teaches the invention as claimed as detailed above with respect to claims 1 and 11 respectively.  Chung also teaches:
wherein identifying the second electronic payment account comprises: 
comparing the first biometric template against a plurality of pre-stored biometric templates, wherein each pre-stored biometric template is associated with a corresponding pre- existing electronic payment account; and (See at least [0085] via: “…A secure biometric database stored in a secure biometric database vault 60 stores as records the biometric templates that represent the biometric identifier…Biometric templates are communicated 62 from token gateway 40 to the biometric database of vault 60, e.g., … for comparison 280 as part of a verification process 250…”)
responding to a determined match between the first biometric template and a second biometric template from among the plurality of pre-stored biometric templates, by identifying as the second electronic payment account, a pre-existing electronic payment account associated with said second biometric template. (See at least [0085] via: “…authentication and/or verification of a transaction biometric template submitted for authentication and/or verification against an enrollment biometric template, are communicated 64 from biometric database vault 60 to token gateway 40 for further communication in relation to conducting a transaction…”) 

Regarding claims 3 and 13 Chung teaches the invention as claimed as detailed above with respect to claims 1 & 2 and 11 & 12 respectively.  Chung also teaches:
wherein identifying the second electronic payment account comprises responding to a determination that the first biometric template does not match any of the plurality of pre-stored biometric templates with the further steps of: 
generating a new electronic payment account and associating said new electronic payment account with the first biometric template; and (See at least [0085] via: “…..A secure biometric database stored in a secure biometric database vault 60 stores as records the biometric templates that represent the biometric identifier, …. Biometric templates are communicated 62 from token 
identifying the generated new electronic payment account as the second electronic payment account.  (See at least [0085] via: “…..Confirmation of enrollment or registration of an enrollment biometric template, and/or authentication and/or verification of a transaction biometric template submitted for authentication and/or verification against an enrollment biometric template, are communicated 64 from biometric database vault 60 to token gateway 40 for further communication in relation to conducting a transaction…”)

Regarding claims 4 and 14 Chung teaches the invention as claimed as detailed above with respect to claims 1 and 11 respectively.  Chung also teaches:
wherein the first electronic payment account is identified based on electronic payment account information from a user account associated with the payment transferor.  (See at least [0093] via: “…To balance the ease of use of the POS device 20 and transaction system 10 and the security of financial transactions, tiered levels of requirements for authentication of the POS device 20 and a user thereof may be incorporated. For low level transactions, provision of a secured stored value in the smart card may be sufficient to provide adequate security….”)

Regarding claims 5 and 15 Chung teaches the invention as claimed as detailed above with respect to claims 1 and 11 respectively.  Chung also teaches:
wherein one or more of the user input and the biometric information is acquired through the payment transferor's mobile communication device.  (See at least [0043] via: “…Examples of suitable POS devices 20 include checkout stations, check-in stations, kiosks, vending machines, ATM machines, smart phones with a POS app, data terminals, tablet computers, portable computers, and the like…”; in addition see at least [0090] via: “…a user's unique biometric identifying features (data) are captured using a specialized POS device, whether by configuring a device such as a smart phone or tablet computer…”)

Regarding claims 7 and 17 Chung teaches the invention as claimed as detailed above with respect to claims 1 and 11 respectively.  Chung also teaches:
further comprising the steps of: 
generating a transaction identifier uniquely associated with the transaction under execution; and (See at least [0107] via: “…the biometric template is 
communicating said transaction identifier to the second electronic payment account. (See at least [0086] via: “…In the case of transaction enrollment process 250 the transaction biometric template is transmitted 275 e.g., via token gateway 40 via communication paths 275, 62, to the secure biometric database vault 60 where  it is compared with the enrollment biometric template stored therein to determine whether or not the person seeking to conduct a transaction is in fact the person he purports to be. The result of that comparison 280 to verify identity and the transaction token for the transaction with which it is associated is reported 290, e.g., back to the POS device 20 from which the transaction is being sought to be conducted, … thereby to notify the user … that his identity has been verified and the transaction can proceed or that identity has not been verified and the transaction is terminated...”; in addition see at least [0087] via: “…At this point the user's identity has been verified and the account to be used for the transaction is selected 130 and the tokenized account data and transaction detail data is communicated 137 to the token gateway 40 for conducting the transaction and the transaction is communicated 52 to the payment processor 50 which credits and debits the appropriate account or accounts involved in the transaction…”)

Regarding claims 8 and 18 Chung teaches the invention as claimed as detailed above with respect to claims 1 and 11 respectively.  Chung also teaches:
comprising the further steps of: 
receiving at a terminal device having cash disbursement capabilities, input identifying the second electronic payment account; (See at least [0042] via: “…     FIG. 1 is a schematic diagram of an example embodiment of a system 10 for conducting a secure electronic transaction, and FIG. 1A is a schematic diagram of an example device 20 usable with such example system 10…Transactions generally originate at a user terminal or user device 20, e.g., a point-of-sale (POS) terminal 20 … providing appropriate security elements and biometric authentication elements as described herein…”; in addition see at least [0043] via: “…Examples of suitable POS devices 20 include checkout stations, check-in stations, kiosks, vending machines, ATM machines …”
receiving input selecting one or more payments received into the second electronic payment account; and (See at least [0047] via: “…In the illustration of 
disbursing cash equivalent to the selected one or more payments from the terminal device. (See at least [0047] via: “…In the illustration of FIG. 1A a display screen 24 displays icons and/or images and/or text of a sort for enabling a user to select a type of transaction and/or action, e.g., .. depositing cash or cash equivalents, withdrawing of cash or cash equivalents ...”)   

Regarding claims 9 and 19 Chung teaches the invention as claimed as detailed above with respect to claims 1 & 8 and 11 & 18 respectively.  Chung also teaches:
wherein the received input identifying the second electronic payment account comprises a second set of biometric information defining a biometric feature of the payment transferee.  (See at least [0093] via: “…To balance the ease of use of the POS device 20 and transaction system 10 and the security of financial transactions, tiered levels of requirements for authentication of the POS device 20 and a user thereof may be incorporated. … For high value transactions, more than one biometric identifier may be required to be used for providing a more secure transaction. Additionally, the quality of the biometric image data and of the converted biometric templates thereof may be required to be higher..…”)

Regarding claims 10 and 20 Chung teaches the invention as claimed as detailed above with respect to claims 1, 8  & 9 and 11, 18 & 19 respectively.  Chung also teaches:
wherein the second set of biometric information is acquired through a second biometric feature sensor associated with the terminal device having cash disbursement facilities.  (See at least [0093] via: “…To balance the ease of use of the POS device 20 and transaction system 10 and the security of financial transactions, tiered levels of requirements for authentication of the POS device 20 and a user thereof may be incorporated. … For high value transactions, more than one biometric identifier may be required to be used for providing a more secure transaction. Additionally, the quality of the biometric image data and of the converted biometric templates thereof may be required to be higher…”; in addition see at least [0094] via: “…FIGS. 4A and 4B are generalized schematic flow diagrams 400, 400' representative of examples of various different types and kinds of transactions 400, 400' that can be conducted by the example system 10 and method 100 herein. Among the transactions 400, 400' that can 


Response to Arguments
The Amendment filed 2-8-2021 has been entered. Claims 6 and 16 were cancelled by Applicant, and claims 1, 11 and 21 were amended by Applicant. Applicant’s amendments to independent claims 1, 11 and 21 and the respective dependent claims 2-5, 7-10, 12-15 17-20 remain patent-ineligible under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more in addition to remaining patent-ineligible under 35 USC §102  as taught by prior art.

Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.  (FP 7.37)

Applicant amended independent claims 1, 11 & 21 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C  § 101:
Regarding Step 2A (Prong 1)
Applicant argues that claims are not directed to an abstract idea because they are directed to systems and methods for performing an electronic payment transaction for a transferee of the electronic payment transaction that does not have access to a device configured for processing the electronic payment transaction, including novel combinations of features 
Examiner disagrees, since independent claims 1, 11 & 21 as summarized by Applicant in the previous paragraph where precisely defined as being abstract as they fall under the grouping that belongs to certain methods of organizing human activity under fundamental economic principles or practices as they recites performing electronic payment transactions. (refer to MPP Accordingly the claims recites an abstract idea. Examiner reminds Applicant that although claims may be novel, that does not preclude them from being classified as abstract ideas. 
Regarding Step 2A (Prong 2)
Applicant argues that even if claims 1,11 and 21 were directed to an abstract idea the claims implement a practical application based on a “technological solution” by enabling merchants or intended recipients of payments to accept payments electronically, without having a pre-existing set up, for example, a POS terminal, for processing or receiving electronic payments. 
Examiner disagrees. Claim 11 recites: “a processor implemented payment server“; and claim 21 recites: “A computer program product for performing an electronic payment transaction, ….comprising a non-transitory computer usable medium having computer readable program code embodied therein, the computer readable program code comprising instructions“; which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
Furthermore  Claims 1, 11 and 21 recite: “receiving user input identifying a transaction amount”; that amount to additional insignificant extra solution activities to the judicial exception specific to receiving data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B
Applicant argues that the claims include an inventive concept since the combination of steps recited by claims 1, 11 and 21 operate in a non-conventional and non-generic way to enable merchants to accept payments electronically, without having a pre-existing set up, for example, a POS terminal, for processing or receiving electronic payments, and thus provide a specific and particular solution.
Examiner disagrees. As explained under Step 2A prong 2, the additional recited elements amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Furthermore the additional insignificant extra solution activities recited can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 
In conclusion, in spite of applicant’s amended claims, they remain patent-ineligible because the claimed invention is directed to an abstract idea without significantly more as it belongs to certain methods of organizing human activity under fundamental economic principles or practices as they recites performing electronic payment transactions. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus the claims remain rejected under 35 USC §101. 

In response to applicant's arguments regarding rejection under 35 U.S.C  § 102:
Applicant argues that Chung does not teach the "method for performing an electronic payment transaction for a transferee of the electronic payment transaction that does not have access to devices configured for processing the electronic payment transaction" of claim 1 since Chung’s instead relates to a system and method for conducting a tokenized electronic transaction, that relates to a “biometric POS”, with the POS described as including a biometric scanner or imager or sensor of one or more biometric identifiers.
Examiner disagrees with Applicant. To start with Applicant is directed to the 35 U.S.C  § 112 rejection of independent claims 1, 11 and 21 and dependent claims 2-5, 7-10, 12-15 17-20 where its not clear what Applicant means by claiming electronic payments that do not have access to devices configured for processing the electronic payment transaction since its unclear how can a payment transaction proceed if there is no access to a device configured for processing the electronic payment. Furthermore if what Applicant means is that the merchant has no installed POS terminal on-site, then Chung teaches this limitation. (See at least [0045] via: “…While a specially configured POS device 20 may be preferable in certain situations, a POS device 20 may be provided by any electronic device 20 suitable for running a mobile app 25 and/or a web browser 27, and that is connectable to the Internet 15 via a WiFi, Bluetooth, or other wireless communication link 17….”)   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE L MACCAGNO/Examiner, Art Unit 3699                                                                                                                                                                                                        

/Robert R Niquette/
Primary Examiner, Art Unit 3696